DETAILED ACTION
Allowable Subject Matter
	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the subject matter of independent claims 1, 9 and 16. More specifically, the prior art of record does not teach or suggest receive a transaction to communicate between a first computing device of a first entity and a second computing device of a second entity over a blockchain network; identify a source and a destination from the transaction; validate the transaction using hardcoded properties stored within a static maintenance table wherein the hardcoded properties are associated with at least the destination and identify a communication mechanism to communicate the transaction with the destination over the blockchain network; populate values of arguments from the transaction into columns of a parent transaction table and a child transaction table according to an order of the arguments of the transaction; and utilize the communication mechanism and the populated values from the parent transaction table and the child transaction table to facilitate the communication of the transaction over the blockchain network to the second computing device corresponding to the destination, in combination with all other recited elements.
The following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter, including the above-mentioned claim limitations:
20170221052
Pars. 12, 90, 241
Blockchain financial transaction auditing
20180227119
Pars. 30-34
Financial transaction bank data warehouse
20190043048
Par. 394-395
Populating via blockchain transaction parameters



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED H HASAN/Primary Examiner, Art Unit 2154